Richardson, C. J.,
delivered the opinion of the court.
It is very clear, in this case, that the husband had nothing in the land, during the coverture, except the equity of redemption. 4 Mass. Rep. 566, Holbrook v. Finney.
But when her husband died, this demandant was entitled to her dower in the equity of redemption. 5 N. H. Rep. 431, and the cases there cited. 5 Pick. 146, Gibson v. Crehore.
It is, however, certain, that a widow, entitled to dower in an equity of redemption, can maintain no writ of dower against the mortgagee or his assignees, until she has redeemed the land, by paying the amount clue on the mortgage. 5 Pick. 146, Gibson v. Crehore.
Nor can she maintain a writ of dower against any person, who, having the right to redeem the land, has paid the amount due on the mortgage, until she has contributed her due proportion of the money thus paid, according to her interest. 5 John. C. R. 482, Swaine v. Perine.
The mode in which the incumbrance upon her right of dower, in such a case, is to be removed, has not been settled in this state. But it seems to be a case within the equity of the statute of July 3, 1829, relative to the redemption of real estate mortgaged, and, probably, in cases where the matter could not be settled by agreement of the parties, it might be done upon a petition under the statute.
In this case, as the demandant has made no offer to the tenant to contribute her due proportion of there-demption money, there must be

Judgment oil the verdict.